In the early development of silicosis cases the indispensable use of the x-ray as an aid to diagnosis is well known. *Page 55 
The employer contends that the "definite and specific physical signs", required by (Michie's) Code, 23-6-7, as an element of silicosis in the second stage, as distinguished from the "earliest detectable specific signs", the phrase used in the same section in defining silicosis in the first stage, cannot be established by the introduction of x-ray photographsalone and without further evidence. That the x-ray is the means of disclosing the "earliest detectable specific signs" of silicosis in the first stage, and if additional or other evidence were required to establish the second stage, the distinction between the two stages would be freed from an uncertainty which otherwise exists, is, as I understand it, the appellant's position. The employer contends that to permit both stages to be shown by the sole use of x-ray pictures gives the Medical Board a well nigh arbitrary power, independent of any other showing, to classify the cases as between the first and second stage. In such cases this function could be performed only by considering the degree of proof shown by the pictures.
By the use of the word "signs" (an objective evidence of disease) in the medical definition of both the first and second stages, it would seem plain that the legislature did not wish to permit either to be shown by what are usually called subjective symptoms or indications observable by the patient only. Under the wording of the statute the principal difference between the first and second stages seems to rest upon the word "detectable" as describing the signs of the first stage, and the word "physical" to designate those of the second stage. Certainly the x-ray would show the latter and, possibly, the former. If the appellant's view is rejected, it would seem that unless the definitions of the two stages are to be held indefinite and uncertain, the effect of the evidence must be left to the determination of the Medical Board. That is where the Court's opinion, to my mind, leaves it, and with that conclusion, which to me seems the only manner of deciding that the definitions are sufficient, I concur. If the pictures disclose only signs that could not be discovered without them, the finding may be silicosis in the first stage; if signs *Page 56 
are shown by the pictures alone that might have been otherwise established, they may be classified as "physical", justifying a second stage finding. It does not follow that because a sign is shown by an x-ray picture that it is not physical.